TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 8, 2016



                                     NO. 03-15-00628-CR


                              Edwrick Quentria Bass, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
 MODIFIED AND, AS MODIFIIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. Therefore, the Court affirms the trial court’s judgment. However,

there was error in the judgment that requires correction. Therefore, the Court modifies the trial

court’s judgment to reflect that appellant was convicted under subsection 22.01(b)(2) of the

Texas Penal Code. The judgment, as modified, is affirmed. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.